NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LMK ENTERPRISES, INC. AND
LMK PIPE RENEWAL, LLC,
Plaintiffs-Appellees,
v. 2
PERMA-LINER INDUSTRIES, ING`.,-
Defen,dant-Appellant.
2011-1042
Appea1 from the United StateS District C0urt for the
Middle District of Florida in case n0. 08-CV-0811, Judge
E1izabeth A. K0vachevich.
ORDER
Upon consideration of Perma-Liner Industries, Inc.’s
unopposed motion for an extension of time, until February
17, 2()11, to file its brief,
IT ls 0RDERED THAT:
The motion is granted

LMK ENTERPRISES V. PERMA-LINER 2
FoR THE CoURT
DEC 2 0 2010 /s/ Jan H0rba1_s;
Date J an H0rba1y
C1erk
cc: Jeffrey D. Harty, ESq. F"_EB
Richard J. Mock1er, III, Esq_ u.s. c0uRr or APPEALs ron
11-rs FcoERAL cmcurr
819 usc 20 2010
 .|AN l5i3RBALY
CLERK